

104 HR 3721 IH: America’s Agricultural Heritage Partnership Reauthorization Act
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3721IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Latham introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reauthorize the America’s Agricultural Heritage Partnership.1.Short titleThis Act may be cited as the America’s Agricultural Heritage Partnership Reauthorization Act.2.Reauthorization of the America’s agricultural heritage partnershipSection 707 of division II of the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 461 note; Public Law 104–333) is amended by striking September 30, 2013 and inserting September 30, 2023.